HANEY, Circuit Judge
(dissenting).
. I dissent. In the consideration of causes on appeal, I think a decision upon the merits is desirable, where possible, and that it should be made, upon questions submitted by the parties.
The record before us contains a statement of evidence treated by both of the parties as true and correct. Its form appears to be sufficient; its veracity is questioned by neither party; it undoubtedly is improperly authenticated.
This being a proceeding in bankruptcy, the Equity Rules promulgated by the Supreme Court are applicable, and the power of the trial court to approve the statement of evidence is not limited by the expiration of the ■ term at which the order was entered. Struett v. Hill (C.C.A.9) 269 F. 247; Barber Asphalt Paving Co. v. Standard Asphalt & Rubber Co., 275 U.S. 372, 385, 48 S.Ct. 183, 72 L.Ed. 318.
Pursuant to the provisions of Equity Rule 76, this court should direct the trial court to correct the omission in certification with respect to the statement of evidence by a supplemental transcript.